Citation Nr: 0410784	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-20 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for kidney failure with 
dialysis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if further 
action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), among other things, enhanced VA's duty 
to assist a claimant in developing facts pertinent to his claim 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003) (regulations promulgated to implement the statutory 
changes).  Specifically, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  The notice should indicate 
what information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on the 
claimant's behalf. Id.  VA is then required to make reasonable 
efforts to obtain relevant records, including private records, 
that the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. 
§ 5103A(b).  

The veteran seeks service connection for kidney failure with 
dialysis.  He alleges that hematuria he experienced in service is 
related to the disorder that ultimately resulted in renal failure 
requiring dialysis.  

Service medical records show that the veteran was evaluated in 
1968 and 1969 for hematuria.  The 1969 separation examination was 
normal.  Similarly, the October 1969 VA examination was normal.  
There is no additional medical evidence of record until a May 1998 
treatment note, in which it is stated that the veteran had a 30-
year history of hematuria.  This, or similar, history is repeated 
in subsequent treatment records, both VA and private.  Medical 
opinions of record rely in large part on this history in assessing 
the cause and nature of the veteran's disorder that resulted in 
renal failure.  However, absent actual medical evidence, i.e., 
records of treatment, documenting this long history of disability, 
the medical opinions lack significant probative value.  See Swann 
v. Brown, 5 Vet. App. 229 (1993) (a medical opinion that relies on 
history as related by the veteran is no more probative than the 
facts alleged by the veteran); see also LeShore v. Brown, 8 Vet. 
App. 406 (1995) (medical history provided by a veteran and 
recorded by an examiner without additional enhancement or analysis 
is not competent medical evidence).  

In this case, the RO sent the veteran a letter in July 2001 
generally explaining the notice and assistance provisions of the 
VCAA.  However, there is no indication that the RO has at any time 
specifically advised the veteran that he should provide or 
identify medical evidence of his disability from 1969 to 1998, 
which is crucial for the proper adjudication of his claim.  Thus, 
a remand is required so that the RO may provide the veteran with 
this notice.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  If the veteran 
provides the requisite information, the RO should then attempt to 
secure any evidence so identified.     

On this point, the Board notes that, in his July 2003 substantive 
appeal, the veteran states that in the time since 1969, he had 
undergone "a direct cystocope and echo at various hospitals," 
including the VA Medical Center (VAMC) in Memphis and at St. 
Francis.  The evidence obtained from the Memphis VAMC dated from 
July 1989 to April 2002 contained no record of any such testing.  
The veteran has not previously authorized VA to obtain any records 
from a facility known as St. Francis.  On remand, the RO should 
specifically inquire as to these records and request more detailed 
information.    

Accordingly, the case is REMANDED for the following action:

The RO should contact the veteran and his representative in 
writing and advise him that evidence needed to substantiate his 
claim for service connection for kidney failure with dialysis 
includes medical evidence demonstrating the history disability, 
i.e., hematuria and proteinuria, since 1969.  The RO should ask 
the veteran to provide this evidence or to complete an 
authorization for VA to secure it.  It should specifically ask the 
veteran to provide or authorize the release of medical records 
from St. Francis, to which he referred in his substantive appeal.  
The RO should also ask the veteran to provide a specific date 
(month and year) of any "direct cystoscope and echo" performed at 
the VAMC Memphis.  It should allow the appropriate period of time 
for response.  If the veteran provides the requisite authorization 
to obtain any evidence, the RO should proceed to attempt to secure 
such evidence as required by VA regulation.  See 38 C.F.R. § 3.159 
(2003).    

If any additional evidence is received or obtained following the 
above notice to the veteran, the RO should readjudicate the issue 
on appeal.  If the disposition remains unfavorable, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case and afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  The veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



